—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The detailed misbehavior report authored by a correction officer who observed the incident and cosigned by another correction officer, together with the testimony of petitioner and three correction officers at the disciplinary hearing, constitutes substantial evidence to support respondent’s determination that petitioner violated inmate rule 113.12 (7 NYCRR 270.2 [B] [14] [iii]), prohibiting possession of a controlled substance (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Rouse v Coughlin, 219 AD2d 858, Iv denied 87 NY2d 806). Petitioner’s denial of wrongdoing and assertion that it “defies all logic” to believe that petitioner would have attempted to discard the contraband presented an issue of credibility for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, supra, at 966; Matter of Rouse v Coughlin, supra). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.)
Present— Lawton, J. P., Hayes, Wisner, Boehm and Fallon, JJ.